COLLIER, C. J.
The act of 1827, “more effectually to protect sheriffs, coroners, and constables in the discharge of their duties,” enaGts that whenever any sheriff takes from a plaintiff in execution a bond indemnifying him for levying or selling property, the title to winch is doubtful or disputed, if suit be instituted against him, or any of his deputies for malting such levy or sale, he may give sixty days notice to the principal and sureties in the bond before the trial of such suit, that it is pending; and it shall be *143their duty to defend the same, and a judgment for the same amount shall be rendered by the court on motion in favor of the sheriff against the principal and securities as may be obtained by the party suing the sheriff, which judgment may be rendered at any time after a recovery against the sheriff. [Aik. Dig. 169.]
It is not enough, under this statute, that it should appear, the principal and sureties were informed of the pendency of the suit against the sheriff, but it should appear that they had such notice of it, as would be likely to induce them to aid in its defence. To do this, they should be distinctly advised that a judgment would be moved for, against them, in the event of a recovery against the sheriff. In the present case, it is merely stated, that the principal and sureties had sixty days notice of the pendency of the suit. This recital in itself proves nothing, for it may be, that they were unconscious of having executed any bond, and consequently would not defend the suit, because they were not informed that it was intended to subject them to liability. [Atwood, et al. vs. Craig, 3 Stewart & Porter’s Rep. 21.]
This view is decisive to show, that the facts recited in the judgment are insufficient to sustain it; it is therefore reversed and the cause remanded.